REPORTED

    IN THE COURT OF SPECIAL APPEALS

               OF MARYLAND

                    No. 0766

            September Term, 2013




         FRANK LAROCCA, ET AL.

                       v.

    THE CREIG NORTHROP TEAM, P.C., ET
                  AL.




       Zarnoch,
       Hotten,
       Leahy,

                       JJ.1




             Opinion by Hotten, J.




              Filed: June 25, 2014

1
  Judges Timothy E. Meredith, Christopher B.
Kehoe, and Kevin F. Arthur did not participate in
the Court’s decision to designate this opinion for
publication in the Maryland Appellate Reports
pursuant to Maryland Rule 8-605.1
       Appellants, three married couples, obtained financing to purchase new homes through

appellees, several realtors, mortgage agencies, banks and their employees. Appellants filed

a class action lawsuit in the Circuit Court for Howard County, asserting a number of claims

related to an alleged mortgage fraud scheme. The circuit court granted summary judgment

as to all counts in appellants’ original complaint on statute of limitations grounds. It also

denied class certification on grounds of insufficient numbers, and granted a motion to strike

appellants’ second amended complaint because of prejudice to appellees.           Appellants

appealed, presenting the following questions for our consideration:

       1.     Did the [c]ircuit [c]ourt err in ruling that claims concerning mortgage
       fraud and forged leases were time-barred because inquiry notice was triggered
       by inconspicuous reference to “gross rental income” surreptitiously inserted
       on one page out of hundreds initialed and signed by [a]ppellants?

       2.     Did the [c]ircuit [c]ourt err in ruling that advertising a fake loan
       program that secretly involved forged leases and other acts of deception did
       not violate the SMLL because the false and misleading information putatively
       concerned underwriting guidelines, not loan terms?

       3.      Did the [c]ircuit [c]ourt err in ruling that, for SMLL claims based on
       advertising the fake loan program that purported to be a package of secondary
       and primary mortgages, borrowers could only collect treble damages based on
       the interest and charges collected under the secondary mortgage, but not the
       primary mortgage?

       4.     Did the [c]ircuit [c]ourt err in ruling that the individual loan officers
       who made the secondary mortgages were not “lenders” despite that the
       statutory definition of lenders includes individuals who make loans?

       5.     Did the [c]ircuit [c]ourt err in denying class certification based solely
       on concluding that the proposed class was not numerous enough because of
       counting transactions, not persons, and estimates of class size were only
       approximations that did not take into account the collapse of the housing
       market and other variables?
       6.      Did the [c]ircuit [c]ourt err in ruling that the filing of the [s]econd
       [a]mended [c]omplaint was unfairly prejudicial, despite that it was filed more
       than 30 days before trial, in accordance with the [c]ircuit [c]ourt’s [s]cheduling
       [o]rder, and the new claims would be barred by res judicata if not brought in
       this action?

       7.     Did the [c]ircuit [c]ourt err in ruling that compensation paid to Carla
       Northrop by Lakeview Title Company, Inc. (“Lakeview”) was not relevant to
       claims concerning real estate transactions brokered by Ms. Northrop’s broker
       and settled at Lakeview?

For the reasons that follow, we shall affirm in part and reverse in part the judgment of the

circuit court.

                     FACTUAL AND PROCEDURAL HISTORY

The Parties

       This case involves six appellants and eleven appellees. Appellants consist of three

married couples: Frank and Catherine LaRocca, Kenneth and Angela Pfeifer, and Mehdi

Nafisi and Forough Iranpour. All are residents of Maryland who owned a primary residence

and contacted appellees regarding purchasing a new primary residence. Since there are

eleven appellees, they have been divided into three groups. The “Realtor Appellees” are the

Creig Northrop Team, P.C., (“the Northrop Team”); Crieghton Northrop (“Mr. Northrop”);

Carla Northrop (“Ms. Northrop”); and Long & Foster Real Estate, Inc. (Long & Foster”).

The “Banking Appellees” are Wells Fargo Bank, N.A. (“Wells Fargo”); Prosperity Mortgage

(“Prosperity”), PNC Mortgage, a division of PNC Bank (“PNC”), formerly National City

Mortgage; Michelle Mathews (“Ms. Matthews”), a loan officer for Prosperity who worked

in the Northrop Team’s offices; and Suzanne Scales Windesheim (“Ms. Windesheim”), a

                                              -2-
loan officer for PNC. The Title Appellees are Lakeview Title (“Lakeview”), a licensee of

Long & Foster, and Lindell Eagan, an employee of Long & Foster.

Factual Background

       While the dates differ, appellants generally shared the same experience in obtaining

financing and purchasing their new homes through the Northrop Team. During 2006 and

2007, appellants contacted the Northrop Team regarding purchasing new homes. Through

discussions with Ms. Matthews, appellants were led to believe that the Northrop Team would

make available to them a “Bridge Loan Program.” Under the Bridge Loan Program,

appellants would obtain financing using the equity in their old homes, while at the same time

receiving a primary purchase money mortgage for their new home, that was non-contingent

upon the sale of the old home. Unbeknownst to appellants, the purported Bridge Loan

Program did not exist and likely violated the underwriting policies of the lenders. Appellants

allege that the Realtor Appellees concealed the lack of a Bridge Loan Program by using

forgeries and other misrepresentations to obtain fraudulent financing. Appellants each

entered into a non-contingency contract to purchase a new home and obtained a home equity

line of credit (“HELOC”) through PNC. At each appellants’ closing for the HELOC, they

reviewed and signed a number of documents, including a Uniform Residential Loan

Application, referred to as Form 1003. The Laroccas and the Pfeifers closed on their

HELOCs in 2006 and the Nafisis/Iranpours closed on theirs in 2007. The parties understood

that under the loan program, they would be paying for three mortgages until the old homes



                                             -3-
were sold. They completed the mortgage process, sold their old homes, and paid off the

HELOCs in July 2006, for the Laroccas, June 2007, for the Pfeifers, and September 2007 for

the Nafisis/Iranpours. In mid-2010 and mid-2011, appellants were individually contacted by

counsel, informing them that another case1 had revealed a possible fraudulent mortgage

scheme. Appellants allege that they were unaware that the Bridge Loan Program was not

legitimate.

       Appellants filed the instant case as a class action lawsuit in December 2011, with

appellants as the named plaintiffs and proposed class representatives. In their complaint,

they asserted that in order to effectuate the Bridge Loan Program, appellees acted to conceal

from others that appellants still owned their old homes. Appellants claim that appellees made

misrepresentations regarding appellants’ income and the status of the old homes so that

appellants could qualify for loans they were unqualified for. As a result of appellees’

fraudulent actions, their old homes were on the market for a considerably longer period of

time than they normally would have been, which resulted in appellants paying three

mortgages for a longer period of time and incurring more fees. Appellants also contend that

the Realtor Appellees pressured them into selling their old homes below market value.




       1
         The other case, Ripkin v. Long & Foster Real Estate, Inc. et al., No. 13-08-73725,
was between the Ripkin plaintiffs and the Realtor and Banking Appellees. During discovery
in that case, counsel was alerted to potential mortgage fraud by forged leases. The Realtor
Appellees also provided a list of 21 other loan customers who may have participated in the
same fraudulent loan program. Following the conclusion of this case, counsel contacted
appellants about pursuing legal action.

                                            -4-
Procedural Background

       Appellants’ class action complaint included eleven counts against the Realtor and

Banking Appellees.      Appellees moved to dismiss the complaint, asserting statute of

limitations as a defense. The court denied the motion, ordering discovery to continue so that

it could be determined whether limitations barred the action. During discovery, appellants

issued a subpoena requesting compensation documents from Lakeview. Since Lakeview was

not a party to the action at that time, the Realtor Appellees moved for a protective order. The

court granted the order after reviewing the documents in camera and reasoning that they

were not related to any of the counts alleged in appellants’ complaint. Following discovery,

appellees moved for summary judgment on all counts, again arguing the statute of limitations

defense. Before the court ruled on the motion for summary judgment, appellants filed a

second amended complaint, adding a new count and three new appellees, the Title Appellees

and Ms. Northrop. Following a hearing on the motion for summary judgment, the court

granted the motion, finding that as a matter of law, the statute of limitations began accruing

at the parties’ respective HELOC closings in 2006 and 2007 and therefore, the limitations

period had run by the time the complaint was filed in December 2011. The court also denied

appellants’ motion for class certification and granted appellees’ motion to strike the second

amended complaint. Appellants noted a timely appeal against all appellees.

       Additional facts shall be provided, infra, to the extent they prove relevant in

addressing the issues presented.



                                             -5-
                                STANDARD OF REVIEW

         Summary judgment is proper where the circuit court determines that there are no

genuine disputes as to any material fact and that the moving party is entitled to judgment as

matter of law. See Md. Rule 2-501. Disputes concerning contract interpretation are

questions of law and frequently regarded as appropriate for summary judgment. See Sandler

v. Executive Mgmt. Plus, 203 Md. App. 399, 423 (2012) (noting that contract interpretation

is a question of law). See also Bank of Montreal v. Signet Bank, 193 F.3d 818, 835 (4th Cir.

1999).

         We review a circuit court’s grant of summary judgment de novo. Mitchell v.

Baltimore Sun Co., 164 Md. App. 497, 506 (2005). In reviewing the grant of a motion for

summary judgment, appellate courts focus on whether the circuit court was legally correct.

Laing v. Volkswagen of Am., Inc., 180 Md. App. 136, 152-53 (2008) (citations omitted).

“The parameter for appellate review is determining ‘whether a fair minded jury could find

for the plaintiff in light of the pleadings and the evidence presented, and there must be more

than a scintilla of evidence in order to proceed to trial . . . .’” Id. at 153. “Additionally, if

the facts are susceptible to more than one inference, the court must view the inferences in the

light most favorable to the non-moving party.” Id.

         We review rulings on motions for protective orders, motions to strike, and motions

for class certification all under an abuse of discretion standard. See Creveling v. Gov’t

Employees Ins. Co., 376 Md. 72, 90 (2003) (“We ordinarily review a [circuit court’s]



                                              -6-
decision regarding whether to certify a class action for an abuse of discretion.”); Tanis v.

Croker, 110 Md. App. 559, 573 (1996) (stating that this Court reviews the grant of a

protective order under an abuse of discretion standard); Hendrix v. Burns, 205 Md. App. 1,

45 (2012) (“We review for abuse of discretion a court’s decision to allow or disallow

amendments to pleadings or to grant or deny leave to amend pleadings.”). “A trial judge

abuses his or her discretion where no reasonable person would take the view adopted by the

[trial] court.” Maryland-Nat’l Capital Park & Planning Comm’n v. Mardirossian, 184 Md.

App. 207, 217 (2009) (citing Fontaine v. State, 134 Md. App. 275, 288 (2000)).

           Our standard of review for determining whether a [c]ircuit [c]ourt used a correct

legal standard in determining whether to grant or deny class certification is de novo. Philip

Morris, Inc. v. Angeletti, 358 Md. 689, 726 (2000).

                                        DISCUSSION

1. Did the circuit court improperly grant summary judgment as to counts I to IX and
XI because there were genuine disputes of material fact?

       At the conclusion of discovery, the Realtor appellees moved for summary judgment,

again asserting limitations as a defense.2 Specifically, they argued that the question of

accrual of statute of limitations was a matter of law, that limitations had run a year before the

lawsuit was filed, and that the discovery rule did not excuse the untimeliness. Appellees

claimed that appellants were on inquiry notice of fraud at the latest in 2006, for the Larocca



       2
        The Banking Appellees filed joinders of Realtor appellees motion for summary
judgment. The Title Appellees were not yet a party to the action at the time of the filing.

                                              -7-
and Pfeifer appellants, and in 2007, for the Nafisi/Iranpour appellants, because of the

mention of false “gross rental income” in Form 1003 which was signed at the HELOC

closings. Appellants responded that any notice that may have occurred at the HELOC

closings were irrelevant because their claim was that the Bridge Loan Program did not exist

and was fraudulently marketed. They asserted that, in order to ensure that appellants would

qualify for the two new mortgages, appellees misrepresented appellants’ respective incomes,

performed fraudulent acts that enabled them to conceal that appellants still owned their old

homes and, in turn, the Realtor Appellees secured sales commissions by submitting non-

contingent offers. Accordingly, as a result of the fraud, any notice in 2006 regarding Form

1003 was not sufficient to place appellants on notice that the Bridge Loan Program was not

a legitimate loan. Therefore, pursuant to the discovery rule, their claims were timely because

they did not discover the Bridge Loan Program was fraudulent until 2010. The circuit court

held a hearing on the motion which lasted longer than five hours. In its memorandum

opinion, the court granted summary judgment as to counts I through IX and XI. The court

found that appellants had failed to establish any dispute of the fact that they had reviewed

and signed Form 1003. Then, applying the “signature doctrine”, which presumes that one

who signs a document is bound to its terms, the court found that appellants were on notice

at the HELOC closings in 2006 and 2007 and consequently counts I through IX and XI were

untimely.

        On appeal, appellants advance similar arguments, namely that the factual disputes



                                             -8-
regarding timeliness were a question for a jury; that the circuit court improperly applied the

signature doctrine; and that one reference to “gross rental income” in hundreds of documents

did not constitute notice. Appellees maintain that there is no dispute that appellants received

Form 1003 and that the Form placed them on notice of any alleged fraudulent activity.

       Maryland Code, (2006 Repl. Vol. 2012), Courts and Judicial Proceedings §5-101

[hereinafter Cts. & Jud. Proc.] provides:

       A civil action at law shall be filed within three years from the date it accrues
       unless another provision of the Code provides a different period of time within
       which an action shall be commenced.

Generally, the statute of limitations begins to accrue when a plaintiff knows of the wrong he

or she sustained. See Kumar v. Dhanda, 198 Md. App. 337, 343 (2011) (explaining that for

example, in a breach of contract case the date of accrual is the date of the breach). Modernly,

the discovery rule provides that “the cause of action accrues when the claimant in fact knew

or reasonably should have known of the wrong.” Poffenberger v. Risser, 290 Md. 631, 636

(1981). This Court and the Court of Appeals have acknowledged that the discovery rule,

while originally adopted as an exception, is now the general rule. See Lumsden v. Design

Tech Builders, Inc., 358 Md. 435, 444 (2000).

       Having already broken the barrier confining the discovery principle to
       professional malpractice, and sensing no valid reason why that rule’s sweep
       should not be applied to prevent an injustice in other types of cases, we now
       hold the discovery rule to be applicable generally in all actions and the cause
       of action accrues when the claimant in fact knew or reasonably should have
       known of the wrong.

Id. (quoting Poffenberger, 290 Md. at 636).

                                             -9-
       In Poffenberger, a homeowner brought suit against his homebuilder for failing to

comply with applicable building restrictions. 290 Md. at 633. The home had been built in

1972 and the homeowner filed suit after he discovered the building violation in 1976. Id.

The homebuilder moved for summary judgment relying on Cts. & Jud. Proc. §5-101,

asserting that the homeowner’s suit was barred by the three year statute of limitations. Id.

The homebuilder argued that the action began accruing when the home was completed in

1972 while the homeowner argued that the action did not begin accruing until he discovered

the violation in 1976. Id. at 634. The circuit court granted summary judgment and the

homeowner appealed. The Court of Appeals began its analysis by announcing that the

discovery rule was applicable to all actions and accordingly, could be applied in the case.

Id. at 636. The homebuilder argued that the homeowner had constructive notice in 1972

because the plat and deed showed the land boundaries. Id. at 637. The Court of Appeals

rejected this argument, holding that in order for there to be notice sufficient to begin tolling

of the statute of limitations, a plaintiff required actual notice. Id. It explained that there are

two forms of actual notice, express and implied:

       Express notice embraces not only knowledge, but also that which is
       communicated by direct information, either written or oral, from those who
       are cognizant of the fact communicated. Implied notice, which is equally
       actual notice, arises where the party to be charged is shown to have had
       knowledge of such facts and circumstances as would lead him, by the exercise
       of due diligence, to a knowledge of the principal fact . . . . It is simply
       circumstantial evidence from which notice may be inferred.

Id. The Court concluded that there was no dispute that the homeowner lacked express notice,



                                              - 10 -
but there was clearly a dispute as to whether he had implied notice. Id. at 638. It remanded

back to the circuit court so that the factual dispute could be addressed at trial. Id.

       While a grant of summary judgment is appropriate where the statute of limitations has

expired, the Court of Appeals has explained that the question of accrual under Cts. & Jud.

Proc. §5-101 may be a question for a jury. Frederick Rd. Ltd. P’ship v. Brown & Sturm, 360
Md. 76, 95 (2000). The Court stated that: “[t]his determination may be based solely on law,

solely on fact, or on a combination of law and fact, and is reached after careful consideration

of the purpose of the statute and the facts to which it is applied.” Id.

       Appellants rely on Dashiell v. Meeks, 396 Md. 149 (2006) in support of their

argument that the circuit court erred in finding that their claims were barred as a matter of

law. There, Meeks hired Dashiell as his attorney in 1989 to draft a prenuptial agreement in

anticipation of his upcoming wedding. Id. at 157. According to Meeks, the draft of the

agreement he reviewed with Dashiell contained an alimony waiver provision. Id. However,

unbeknownst to Meeks, the final version which he and his fiancé signed did not include the

waiver. Id. At trial, Meeks claimed that he was unaware any changes had been made

between the first draft and the final draft, and that Dashiell had indicated that he did not need

to read the final draft because no changes had been made. Id. at 159. In 2001, Meeks and

his wife separated and it was at this point Meeks discovered the signed agreement lacked the

alimony waiver. Id. Meeks filed a legal malpractice action against Dashiell claiming he was

negligent in failing to include the waiver and in advising Meeks that he did not need to read



                                             - 11 -
the contract prior to signing. Id. Dashiell moved for summary judgment, arguing in part that

the claim was barred under the three year statute of limitations. The court granted the motion

based on limitations and Meeks appealed to this Court. Id. We vacated the circuit court’s

ruling, concluding that the claim was not barred by the statute of limitations. Id. at 158

(citing Meeks v. Dashiell, 166 Md. App. 415 (2006)(en banc)).

       Dashiell appealed and the Court of Appeals granted certiorari. The Court began its

analysis by acknowledging the general rule “under Maryland contract law that, as between

the parties to an agreement, a party who signs a contract is presumed to have read and

understood its terms and that the party will be bound by them when that document is

executed.” Id. at 167. The Court explained that absent fraud, duress or mutual mistake, the

Court will not rescind an agreement because one party, due to their own carelessness in

reading the terms, does not want to abide by the agreement. Id. The Court then held that the

trial court erred when it found that Meeks was “charged with knowledge . . . at the time he

signed the document.” Id. at 168. Applying the discovery rule, the Court concluded that

there was a question of fact regarding whether Meeks was on notice. It held that “the

discovery rule tolls the running of the statute of limitations and it is ordinarily a question for

the jury or the ultimate factfinder as to whether the plaintiff failed to discover the cause of

action because he failed to exercise due diligence or whether he was unable to discover it

(and, as a result, unable to exercise due diligence) because the defendant concealed the

wrong.” Id. at 169.



                                              - 12 -
       This Court and the Court of Appeals have reached the same conclusion in other cases.

See Frederick Road, 360 Md. 76 (2000) and Supik v. Bodie et al., 152 Md. App. 698 (2003).

In Frederick Road, an elderly couple, the Kings, hoping to minimize estate and gift taxes,

contacted their attorney, Brown, regarding transferring their farm land to their children

before they died. 360 Md. at 81. The Kings’ other attorney, Wolf, believed that the land was

valued somewhere between $20 million and $100 million. Id. Brown believed that if the

Kings appraised the farm as “farm use only”, valuing it between $515,000 and $720,000,

they would incur significant tax savings. Id. Wolf strongly disagreed with Brown’s advice

and expressed his objections to the Kings. Id. at 82. Eventually, in 1981, the Kings

proceeded with Brown’s plan, sold their farm to their children for approximately $600,000

and discharged Wolf as their attorney. Id. In response, Wolf sent the Kings a letter

expressing his concerns regarding Brown’s valuation plan and that they could be subject to

serious tax consequences. The Kings died and Brown continued to represent the King

children on matters relating to the farm. Id. at 84. Five years after the transfer, the IRS

began investigating the land transfer and issued a deficiency assessment of more than $68

million in penalties and taxes. Id. The IRS contended the sale of the land had been

undervalued and as a result, not enough taxes had been paid. Id. Brown convinced the King

children that Wolf had sent the IRS his letter to their parents expressing his concerns about

the sale amount, and as a result, they had no defenses and should settle with the IRS for $20

million. Id. at 85. The King children agreed and in 1988 settled with the IRS. In 1991, they



                                            - 13 -
filed a malpractice suit against Wolf. Id. at 87. The circuit court granted Wolf summary

judgment reasoning that if the King children had sustained any damages, it was the result of

Brown’s poor legal advice in the 1981 sale and Brown’s failure to contest the admissibility

of Wolf’s letter in tax court. Id. In 1995, seven years after the IRS settlement, the King

children filed a malpractice action against Brown. Id. at 88. The circuit court granted Brown

summary judgment after finding that the King children’s claims were barred by statute of

limitations and/or laches. Id. at 89. The King children appealed and we affirmed the circuit

court’s judgment. Id. See also Frederick Road v. Brown & Sturm, et al., 121 Md. App. 384

(1998).

       Before the Court of Appeals, the King children argued that Brown had deliberately

prevented them from discovering his wrongdoing and that therefore, the court erred in

finding their claims were barred. Id. at 91. Brown contended that there were distinct acts

in 1982, 1985, 1987, and 1988 that placed the King children on inquiry notice of a potential

cause of action. Id. at 92. The Court of Appeals reviewed the underlying principles of the

discovery rule. Id. at 95-96. It explained that “the question of notice generally requires the

balancing of factual issues and the assessment of the credibility or believability of the

evidence.” Id. at 96. (quoting O’Hara v. Kovens, 305 Md. 280, 294-95 (1986)). The Court

also explained that there were some circumstances that would toll the statute of limitations,

including fraud, pursuant to Cts. & Jud. Proc. §5-203.3 Id. at 98. Again, quoting O’Hara,

       3
           “If the knowledge of a cause of action is kept from a party by the fraud of an adverse
                                                                                     (continued...)

                                               - 14 -
the Court explained that for fraud:

       [B]eing ‘on notice’ means having knowledge of circumstances which would
       cause a reasonable person in the position of the plaintiffs to undertake an
       investigation which, if pursued with reasonable diligence, would have led to
       knowledge of the alleged fraud.

Id. at 99 (quoting O’Hara, 305 Md. at 302). The Court held that because of the relationship

between the parties, a jury could have found that the King children were not on notice of a

potential claim against Brown.

       In Supik, 152 Md. App. at 704, the plaintiffs were represented by the defendant in a

toxic tort litigation against two exterminators who had treated the plaintiffs’ home. Over the

course of the three years the defendant represented them, the parties would occasionally

disagree regarding a course of action or, in more extreme instances, the defendant would act

contrary to the plaintiffs’ wishes. Id. at 705-08. Eventually, they settled the toxic tort case

but subsequently, the plaintiffs learned that the settlement was for an amount significantly

less than it likely was worth. Id. at 708. As a result, the plaintiffs filed a legal malpractice

action against the defendant. Id. In response, the defendant moved for summary judgment

using the statute of limitations as its defense. The circuit court granted summary judgment,

finding that the plaintiffs were on inquiry notice of malpractice before the settlement

occurred. Id. at 709. The plaintiffs appealed.



(...continued)
party, the cause of action shall be deemed to accrue at the time when the party discovered,
or by the exercise of ordinary diligence should have discovered the fraud.” Cts. & Jud. Proc.
§5-203.

                                             - 15 -
       On appeal, citing Frederick Road, we observed that “Maryland’s appellate courts have

repeatedly stated that the determination of when a cause of action “accrues” under §5-101

of the Courts and Judicial Proceedings Article is one left to the court for judicial

determination.” Supik at 710. We then explained that “[w]e read O’Hara and Frederick

Road directing that only when there is no genuine dispute of material fact as to when the

action accrued, should a trial court grant summary judgment on the basis of limitations;

otherwise, the question is one of fact for the trier of fact.” Id. at 710-11 (emphasis in

original). We also noted that when credibility of witnesses or weight of evidence is at issue,

the question is one for the jury to resolve. Id. Next, we reviewed some of the instances when

the statute of limitations may be tolled, including fraud. “The fraud exception is essentially

a tangent of the discovery rule. If an adverse party fraudulently conceals knowledge of a

cause of action, ‘the cause of action shall be deemed to accrue at the time when the party

discovered, or by the exercise of ordinary diligence should have discovered the fraud.’” Id.

at 715 (quoting [Cts. & Jud. Proc.] §5-203). We considered that there was some dispute

between the parties over whether any of the prior disagreements or the defendant’s acts

against the will of the plaintiffs constituted notice. The defendant claimed that they should

have been on inquiry notice of a potential malpractice action before the settlement and at

latest when the settlement occurred. The plaintiffs argued that they did not have notice until

well after the settlement, thereby tolling the statute of limitations. Id. at 720. We held:

       Because the ordinary principles governing summary judgment continue to
       apply when the issue is summary judgment on grounds of limitations, and

                                            - 16 -
       because there does exist, in this case, a genuine dispute of material fact, we
       hold that the trial court erred as a matter of law in granting [the defendant’s]
       motion for summary judgment.

Id. at 722.

       Returning to the case at bar, the question was whether appellants were on inquiry

notice that the Bridge Loan Program did not exist and that appellants were fraudulently

representing that it did. Appellees contend that the inclusion of false gross rental income on

Form 1003 should have indicated some level of fraudulent activity. Although we are not

persuaded that one mention of false income on a loan application form is necessarily notice

that the Bridge Loan Program did not exist, we will not decide that issue. Our inquiry is

whether it is a question of law for the court or a question of fact for the jury if appellants

were reasonably on notice. As Maryland courts have held, summary judgment is appropriate

when statute of limitations is at issue, if there is no dispute of material fact. However, there

could be instances when accrual involves questions of fact and law. This case is one such

instance. Akin to Dashiell and Frederick Road, the parties dispute if there were acts that

were sufficient to trigger notice in a reasonable person. Additionally, there appears to be

some dispute regarding whether the Form 1003 was fraudulent in some way because of

appellants’ discovery that other leases had been forged. Appellants never affirmatively

recalled seeing the gross rental income on the Form. As such, the court’s decision that gross

rental income should have put them on notice involved the credibility of their testimony. As

we explained in Supik, when credibility is at issue, the question is one to be decided by the



                                             - 17 -
finder of fact. We conclude that there were genuine disputes of material fact and therefore,

the circuit court erred in granting summary judgment.

 2. Did the circuit court err in granting summary judgment as to the Banking
Appellants’ SMLL claims?

       Before the circuit court, appellants alleged violations of Maryland Code, (1975 Repl.

Vol. 2013), §12-403 of the Commercial Law Article [hereinafter Com. Law], known as the

Secondary Mortgage Loan Law (“SMLL”). Recently, the Court of Appeals provided a

review of the SMLL’s background in the opinion of Thompkins v. Mountaineer Investments,

LLC, No. 43, September Term 2013, slip op. 3-6 (Jun. 23, 2014).

              The SMLL is a consumer protection measure that was designed to
       incorporate, complement, and prevent circumvention of the usury laws by
       limiting the interest, fees, and other charges that a lender could collect from a
       borrower as part of a second mortgage loan on a residential property . . . . The
       SMLL is codified at Maryland Code, Commercial Law Article (“CL”), §12-
       401 et seq. It sets forth certain requirements that must be followed when a
       lender[] extends a secondary mortgage loan to a borrower and also restricts in
       certain respects the terms of the loan . . . . The statute includes various other
       consumer protection provisions, including prohibitions against false
       advertising regarding the availability of secondary mortgage loans, against age
       discrimination in the granting of such loans, and against loan provisions that
       require the debtor to waive the protections of the SMLL. CL §§12-403, 12-
       403.1, 12-409. The statute generally prohibits a lender from offering or
       making a secondary mortgage loan that is not in compliance with the SMLL
       and, more specifically, from “directly or indirectly” charging or receiving fees
       forbidden by the statute. CL §§12-411, 12-412.

              Finally the SMLL provides for both civil and criminal enforcement. CL
       §§12-413, 12-414. The civil remedy provision reads as follows: Except for
       a bona fide error of computation, if a lender violates any provision of [the
       SMLL] he may collect only the principal amount of the loan and may not
       collect any interest, costs, or other charges with respect to the loan. In
       addition, a lender who knowingly violates any provision of [the SMLL] also

                                            - 18 -
       shall forfeit to the borrower three times the amount of interest and charges
       collected in excess of that authorized by law. CL §12-413. Thus, a lender
       who violates the SMLL is limited to collecting the principal amount of the loan
       and is not entitled to collect any interest or other charges. If the violation is
       “knowing,” the borrower can recover a form of treble damages from the
       lender.

       Following the circuit court’s grant of summary judgment as to counts I to IX and XI,

the Banking Appellees moved for summary judgment as to count X, the alleged SMLL

violations. During the prior motion for summary judgment, the parties had agreed that the

applicable statute of limitations for the SMLL count was twelve years, so the count was not

barred. However, PNC was not a party to the prior motion for summary judgment and as a

result, in its motion contended that the SMLL count was subject to a three year statute of

limitations under Cts. & Jud. Proc. §5-201. Appellants argued before the trial court that the

Banking Appellees had violated the SMLL by falsely advertising the existence of a non-

contingent Bridge Loan Program. The circuit court granted summary judgment, after finding

that the SMLL did not apply to Ms. Matthews or Ms. Windesheim because they were not

lenders; that the communications with Michelle Matthews did not qualify as advertising

under the statute; and that the statute was not intended to regulate the type of conduct

performed by the Banking Appellees.

       On appeal, appellants argue the circuit court erred because by advertising that a non-

existent Bridge Loan Program was an option, appellees had falsely advertised loan

availability in violation of the SMLL.       They also posit that Ms. Matthews and Ms.

Windesheim qualify as lenders under the SMLL and that the court erred in its determination

                                            - 19 -
concerning the penalties that appellees would be required to pay. Additionally, PNC

maintains that the SMLL claim is barred by limitations and that in the alternative, there is no

evidence that it violated the SMLL.

       As a preliminary note, the SMLL applies only to secondary mortgages, and therefore,

in the instant case, is only applicable to appellants’ HELOCs. While the Banking Appellees

are comprised of five entities, the SMLL claim could only apply to those parties involved

with the HELOCs. Thus, Prosperity and Wells Fargo are not subject to the SMLL because

they are parties to this action as a result of their involvement with the primary purchase

money loans. PNC provided the HELOCs and Ms. Windesheim was the loan officer for

PNC, therefore, both of these parties could be subject to the SMLL. Lastly, Ms. Mathews

was the loan officer for Prosperity, which was not covered by the SMLL, but appellants

contend that she participated in advertising the Bridge Loan Program, which involved the

HELOC. Accordingly, of the five Banking Appellees, we shall consider liability only as to

the latter three parties. Finally, appellants contend that due to appellees’ actions, their old

homes were on the market for a considerable period of time, during which they incurred fees

and other charges that they would not have incurred but for the Bridge Loan Program. If

appellees are liable under the SMLL, as noted supra, appellants could recover up to three

times the amount of any interest or other costs associated with the loan. See Com. Law §12-

413.

       a. Is the SMLL claim subject to a twelve year statute of limitations?



                                            - 20 -
Courts & Judicial Proceedings §5-102 provides:

       (a) Twelve-year limitation. – An action on one of the following specialties
       shall be filed within 12 years after the cause of action accrues, or within 12
       years from the date of the death of the last to die of the principal debtor or
       creditor, whichever is sooner:
              (1) Promissory note or other instrument under seal;
              (2) Bond except a public officer’s bond;
              (3) Judgment;
              (4) Recognizance;
              (5) Contract under seal; or
              (6) Any other specialty.

PNC maintains that the traditional three year statute of limitations applies to the SMLL claim

because it does not fall under any of the speciality exceptions of Cts. & Jud. Proc. §5-102.

Master Financial, Inc. v. Crowder, 409 Md. 51 (2009) [hereinafter Crowder], was a case in

which the Court of Appeals addressed whether a claim brought under several provisions of

the SMLL4 was subject to the twelve year specialty statute of limitations. There, several

borrowers brought class actions against several lenders asserting violations of the SMLL and

the Consumer Protection Act. Id. at 56. The trial court dismissed the action, reasoning that

the SMLL claims were barred by the three year statute of limitations. Id. The Court of

Appeals granted certiorari and although neither side argued that the SMLL claims were

subject to a twelve year statue of limitations, the Court directed the parties to address the

issue. Relying on Greene Tree H.O.A v. Greene Tree Assoc., 358 Md. 453 (2000) and the

line of cases which followed, the Court explained the criteria for a claim to be considered a



       4
         Specifically the plaintiffs alleged violations of Com. Law §§12-401, 12-402, 12-
404, 12-405, 12-406, 12-407.1 and sought damages under Com. Law §12-413.

                                            - 21 -
speciality. Acknowledging that the lawsuits were not seeking to enforce the loans and that

all of the claims arose entirely under the SMLL, the Court reasoned that the determination

of whether the twelve year limitation applied depended upon whether the SMLL claims were

an “other specialty.” The Court explained that in order to satisfy that determination, it had

to decide if:

       (1) the duty, obligation, prohibition, or right sought to be enforced is created
       or imposed solely by the statute, or a related statute, and does not otherwise
       exist as a matter of common law; (2) the remedy pursued in the action is
       authorized solely by the statute, or a related statute, and does not otherwise
       exist under the common law; and (3) if the action is one for civil damages or
       recompense in the nature of civil damages, those damages are liquidated,
       fixed, or, by applying clear statutory criteria, are readily ascertainable.

Crowder, 409 Md. at 70. The Court noted that the duties and obligations were solely a

product of the SMLL and that the Com. Law §12-413 provided remedies that could only be

recovered under the statute and they were fixed and ascertainable. Id. at 72.

       PNC asserts that the SMLL claim under Com. Law §12-403 fails the first prong of the

speciality analysis because it already exists at common law, specifically as fraud and

negligent misrepresentation. We conclude that a claim brought under Com. Law §12-403

is a specialty and subject to the twelve year statute of limitation. We find the Court of

Appeals decision in AGV Sports Group, Inc. v. Protus IP Solutions, Inc., 417 Md. 386

(2010), is instructive. There, the plaintiffs brought suit asserting violations of the Maryland

and federal Telephone Consumer Protection Acts (“TCPA”). Id. at 389. The federal District

Court of Maryland certified a question to the Court of Appeals, instructing it to decide if a



                                            - 22 -
claim under the Maryland TCPA was a statutory specialty. Id. at 390.            The defendant

advanced several arguments in support of its claim that the TCPA was not a specialty, among

which was the assertion that the first prong of the specialty analysis was not satisfied. Id. at

397. The defendant contended that the same rights protected under the TCPA could also be

pursued under the common law actions of conversion and trespass to chattels and that in

addition, the TCPA permitted a plaintiff to recover unliquidated damages, which violated the

third prong. Id. The Court agreed with the defendant, and reasoned that the common law

actions were sometimes pursued along with TCPA claims. The Court also explained that the

TCPA expressly permitted a plaintiff to recover liquidated damages, pursuant to the statute,

and unliquidated damages that could be recovered under the common law.

       Returning to the instant case, we find the facts of AGV distinguishable. Appellants

could have pursued a lawsuit under common law fraud and negligent misrepresentation.

However, considering the intent of the legislature in enacting the SMLL, the claims are

different. The SMLL was enacted to protect the unsophisticated buyer and “achieves this

beneficent purpose by penalizing even the unwitting violator, to the extent of limiting him

to recovery of the principal amount of the loan.” Thomkinson v. Mortgage Lenders Network

USA, Inc., 209 Md. App. 685, 696 (2013) (quoting Duckworth v. Bernstein, 55 Md. App.
710, 724 (1983)). The common law claims of fraud and negligent misrepresentation must

be established by demonstrating that the perpetrator knowingly or intentionally committed




                                             - 23 -
them.5 Under the SMLL, even an “unwitting violator” can be held liable, indicating that the

legislature wanted to expand and not restrict the rights under the common law.              A

comparison of Com. Law §12-413 with Com. Law §12-403, provides further support that the

SMLL is different from fraud and negligent representation. Com. Law §12-413 permits

additional recovery by a plaintiff if they can establish that the lender acted knowingly;

indicating that one can be liable under §12-403 without acting intentionally. Additionally,




      5
          In order to establish common law fraud, a plaintiff must demonstrate five elements:

       1) that the defendant made a false representation to the plaintiff;
       2) that its falsity was either known to the defendant or that the representation
       was made with reckless indifference as to its truth;
       3) that the misrepresentation was made for the purpose of defrauding the
       plaintiff;
       4) that the plaintiff relied on the misrepresentation and had the right to rely on
       it; and
       5) that the plaintiff suffered compensable injury resulting from the
       misrepresentation.

Sass v. Andrew, 152 Md. App. 406, 429 (2003). To establish negligent representation, a

plaintiff must show:

       (1) the defendant, owing a duty of care to the plaintiff, negligently asserts a
       false statement;
       (2) the defendant intends that his statement will be acted upon by the plaintiff;
       (3) the defendant has knowledge that the plaintiff will probably rely on the
       statement, which, if erroneous, will cause loss or injury;
       (4) the plaintiff, justifiably, takes action in reliance on the statement; and
       (5) the plaintiff suffers damage proximately caused by the defendant’s
       negligence.

Lloyd v. Gen. Motors Corp., 397 Md. 108, 135-36 (2007).

                                             - 24 -
unlike the case in AGV, wherein the TCPA provided for liquidated damages but also

permitted unliquidated damages, the SMLL only allows a plaintiff to recover interest, costs

and other charges related to the loan. Com. Law §12-413. Our conclusion that a claim under

Com. Law §12-403 is a specialty statute, is consistent with the Court of Appeals’ holdings

in Crowder and AGV.

       b. Are Ms. Matthews, Ms. Windesheim or PNC liable under the SMLL?

       Next we turn to the question of the Banking Appellees’ potential liability under the

SMLL. Commercial Law Article §12-401(b)(2) states that a lender is a “person who makes

a secondary mortgage loan” or a licensee of such a person. A person is defined as “an

individual, corporation, business trust, statutory trust, estate, trust, partnership, association,

two or more persons having a joint or common interest, or any other legal or commercial

entity.” Com. Law. §12-401(h). Commercial Law Article §12-403, provides:

       (a) A person may not advertise directly or indirectly in the State any false or
       misleading statement regarding secondary mortgage loans or their availability.

Finally, a lender is subject to civil liability under Com. Law §12-413 if:

       Except for a bona fide error of computation, if a lender violates any provision
       of this subtitle he may collect only the principal amount of the loan and may
       not collect any interest, costs, or other charges with respect to the loan. In
       addition, a lender who knowingly violates any provision of this subtitle also
       shall forfeit to the borrower three times the amount of interest and charges
       collected in excess of that authorized by law.

       Resolving whether the Banking Appellees’ acts were prohibited by the SMLL requires

statutory interpretation. In Thomkinson, supra, 209 Md. App. at 697, we explained that:



                                              - 25 -
       [Q]uestions of statutory interpretation are often: “resolvable on the basis of
       judicial consideration of three general factors: 1) text; 2) purpose; and 3)
       consequences. Text is the plain language of the relevant provision, typically
       given its ordinary meaning, Breslin v. Powell, 421 Md. 266, 286 [26 A.3d 878]
       (2011), viewed in context, Kaczorowski v. City of Baltimore, 309 Md. 505, 514
       [525 A.2d 628] (1987), considered in light of the whole statute, In re Stephen
       K., 289 Md. 294, 298 [424 A.2d 153] (1981), and generally evaluated for
       ambiguity. Kaczorowski, 309 Md. at 513 [525 A.2d 628]. Legislative purpose,
       either apparent from the text or gathered from external sources, often informs,
       if not controls, our reading of the statute. Kaczorowski, 309 Md. at 515 [525
A.2d 628]. An examination of interpretive consequences, either as a
       comparison of the results of each proffered construction, Christian v. State, 62
       Md.App. 296, 303 [489 A.2d 64] (1985), or as a principle of avoidance of an
       absurd or unreasonable reading, Kaczorowski, 309 Md. at 513, 516 [525 A.2d
628], grounds the court's interpretation in reality.”

(quoting Town of Oxford v. Koste, 204 Md. App. 578, 585–86 (2012)).

       We have explained that the SMLL was enacted as a “legislative approach to consumer

protection” Id. at 696. It “is a law intended to guard the foolish or unsophisticated borrower,

who may be under severe financial pressure, from his own improvidence.” Id. (quoting

Duckworth v. Bernstein, 55 Md. App. 710, 724 (1983)).

              i. Were the individual Banking Appellees “lenders” under the statute?

       While a person may commit an act that violates the SMLL, they are only subject to

liability if they are a “lender” under the statute. Herein lies the dispute regarding Ms.

Mathews and Ms. Windesheim. While appellants contend they are lenders, the Banking

Appellees assert that they are not. Michelle Mathews was a loan officer for Prosperity.

There is no dispute that Prosperity did not fund the HELOCs. Appellants assert that Ms.

Mathews was a lender because she was the loan officer who primarily facilitated appellants’



                                            - 26 -
HELOCs. In cases that applied the SMLL, entities that were considered lenders were the

banks that provided the funding. See Master Fin., Inc. v. Crowder, 409 Md. 51, 56 (2009)

(plaintiffs brought suit alleging SMLL violations against the entities which originated their

secondary mortgages); Norwest Bank Minnesota, N.A. v. Pence, 132 Md. App. 363, 365

(2000). See also Royal Fin. Servs., Inc. v. Eason, 183 Md. App. 496, 497 (2008) (lawsuit

against a bank which gave the plaintiff a secondary mortgage on her primary residence).

While it is clear that Ms. Mathews was involved in the process, under the intent and language

of the SMLL, she was not a lender for its purposes. As the statute explains, a lender is a

“person who makes a secondary mortgage loan.” Although Ms. Mathews was heavily

involved in the process, she was not an employee of the institution that provided the

HELOCs. Therefore, as to Ms. Mathews, we conclude that the circuit court did not abuse

its discretion in granting summary judgment.

       Suzanne Windesheim, on the other hand, was a loan officer for PNC, the bank that

provided the HELOCs to appellants. As provided in Com. Law. §12-401 a lender is the

organization that provided the secondary loan. Additionally, a person is prohibited from

false advertising, and pursuant to Com. Law §12-401, a person can be an individual. The

Court of Appeals has explained that a corporation can only be liable as a result of acts by its

employees. See Southern Management Corp. v. Taha, 378 Md. 461 (2003). In Taha, the

plaintiff sued his former employer and two employees for malicious prosecution. Id. at 470.

The jury found the employer corporation liable but not the employees. Id. at 473. On appeal,



                                            - 27 -
the question for the Court of Appeals was whether, under the doctrine of respondeat superior,

a corporation could be held liable when its employees were exonerated. Id. at 478. The

Court explained that if an employee is “responsible for the acts about which the complaint

is made by the plaintiff, the employer is also responsible since they would have been acting

in the course of their employee responsibilities.” Id. Further expounding upon this principle,

the Court opined:

       [H]owever, we have long held that a corporation can act only by virtue of its
       agents. See Hecht v. Resolution Trust Co., 333 Md. 324, 345, 635 A.2d 394,
       405 (1994); Maryland Trust Co. v. Mechanics Bank, 102 Md. 608, 629, 63 A.
70, 78 (1906); Central Railway Co. v. Brewer, 78 Md. 394, 401, 28 A. 615,
       616 (1894); Carter, 51 Md. at 295-96 (1879). Corporations have been
       described as “creature[s] of legal fiction,” which are “incapable of tortious
       conduct” by themselves. Lokay v. Lehigh Valley Cooperative Farmers, 342
       Pa.Super. 89, 492 A.2d 405, 408, 409 (1985). Because, by themselves,
       corporations are “dejure persons” and “cannot . . . have a mental state of any
       kind,” they “can only . . . be liable for . . . the mental states of [their] various
       employees, when they act within the authority given to them.” Louisiana
       Power & Light Co. v. United Gas Pipe Line Co., 642 F. Supp. 781, 803
       (E.D.La.1986).

Id. at 480. For liability to exist, an employee must be acting pursuant to its employer’s

authority, which simply means that the act was “incident to the performance of the duties

entrusted to the employee by the employer.” Id. at 481 (quoting Ennis v. Crenca, 322 Md.
285, 293-94 (1991)).

        Here, because PNC’s personhood is a legal fiction, it may only “act” as a result of

its employees actions. Although PNC made the HELOCs, Ms. Windesheim was its loan

officer who facilitated that process. As the loan officer for PNC, Ms. Windesheim acted



                                              - 28 -
under the auspices of PNC. Furthermore, considering that this Court has previously held that

the law is intended to penalize “even the unwitting violator,” if Ms. Windesheim falsely

advertised the Bridge Loan Program pursuant to her position duties as PNC’s loan officer,

she may be liable under the SMLL and consequently, so may PNC. Therefore, she is a lender

under the SMLL and it is a question of fact whether she violated the statute. We hold that

the circuit court erred in granting summary judgment as to Ms. Windesheim.

              ii. Did the Banking appellees violate Com. Law §12-403?

       Appellants assert that by misrepresenting the availability of the non-contingent Bridge

Loan Program, appellees violated Com. Law §12-403 which prohibits false advertising by

lenders. They argue that by advertising the loan as “Home Equity Lines and Loans (to make

your client non-contingent),” appellees were advertising the Bridge Loan Program was

legitimate when it was not. Prosperity and PNC admitted that a non-contingent Bridge Loan

was not a mortgage program offered by either bank. Before the trial court, appellants were

unable to present any information establishing that PNC advertised the false loan. The

evidence proffered was that PNC indirectly advertised through Ms. Mathews, when she

informed appellants of the Bridge Loan Program. PNC denies that it advertised the program.

       The SMLL does not define “advertise.” However, Commercial Law §13-101 states:

       (b)(1) “Advertisement” means the publication, dissemination, or circulation of
       any oral or written matter, including labeling, which directly or indirectly tends
       to induce a person to enter into an obligation, sign a contract, or acquire title
       or interest in any merchandise, real property, intangibles, or service.

Relying on the Commercial Article’s definition of “advertise” and on its plain meaning, it

                                             - 29 -
is clear that advertising involves some method of communication to the public. This is

further supported by Com. Law §12-403(b), which states that “[t]his section does not apply

to the owner, publisher, operator, or employee of any publication or radio or television

station which disseminates the statement without knowledge of its false or misleading

character.” However, we do not believe that advertising is strictly limited to widespread

communications. Commercial Law §13-101 permits advertising to be an oral direct or

indirect inducement of one into a contract.           If this inducement occurs by a lender’s

dissemination of information to smaller groups of the public, we surmise this could still

qualify as an advertisement. For example, two of the plaintiffs contend that they first met

Ms. Matthews at an open house and decided to retain her to purchase a new home. We

believe that the SMLL is intended to cover advertisement to small groups, such as the

circumstances found in the instant case.

       An indirect advertisement is advertising that is not performed by the defendant itself

but is prohibited because it intentionally results in the same outcome.6 In Morris v. Osmose,

       6
          Cf. Guerand v. Dandelet, 32 Md. 561 (1870) (affirming a trial court’s grant of an
injunction finding that a defendant’s father had indirectly violated a covenant not to compete.
The father entered into a contract and agreed to not directly or indirectly compete with the
plaintiff in Baltimore City in the field of dyeing or scouring from any time after the signing
of the lease. Several years later, after the lease had expired, the defendant opened a dyeing
and scouring business next door to the plaintiff’s business under a similar name to his
father’s business. Id. at 565.
        The Court explained that by contracting to not directly or indirectly compete with the
plaintiff, the father could “neither compete himself, no employ or combine with others to do
it. What he [could not] do directly, he [could not] do indirectly.” Id. at 570. After
explaining that the covenant clearly prohibited the father from participating in any way in
                                                                                   (continued...)

                                             - 30 -
340 Md. 519 (1995), the Court of Appeals addressed an issue somewhat similar to this case

at bar. The plaintiffs were several homeowners who had purchased homes with roofs made

of allegedly defective plywood. Id. at 526. They contended that the manufacturers of the

wood advertised the wood as suitable for roofs but, in fact, the roofs deteriorated quickly and

created structural integrity problems for the homes. Id. at 527-28. The homeowners brought

suit, asserting, among other claims, violations of Maryland Consumer Protection Act which

prohibited unfair and deceptive trade practices.7 The Act prohibited a seller of consumer

goods from making false, misleading representations and from failing to state material facts

or deceiving a consumer. Id. at fn. 9. The Court described the issue as “whether the plaintiff

home buyers may maintain an action against Maryland’s Consumer Protection Act against

manufacturers or sellers with whom the plaintiffs had no direct contact.” Id. at 526. One of

the manufacturers’ defenses was that they advertised to commercial buyers, i.e.

homebuilders, and not to consumers or homeowners and therefore, the Act could not apply

as to them. Id. at 530. The Court agreed with the manufacturers, that the statute was

intended to apply to consumers and not commercial buyers. However, it noted:

       By this we do not mean that the only entity that can engage in a deceptive trade
       practice is one who directly sells or offers to sell to consumers. It is quite


       6
         (...continued)
competition with the plaintiff, the Court opined: “the defendant could, not only not become
interested in any opposition, but that he could not, in any manner, aid or become instrumental
in setting up, or carrying on, an opposition line of stages; and that without such construction,
the word “indirect,” employed in the contract, would have no meaning or effect whatever.”)
       7
           See Com. Law §13-303.

                                             - 31 -
       possible that a deceptive trade practice committed by someone who is not the
       seller would so infect the sale or offer for sale to a consumer that the law
       would deem the practice to have been committed “in” the sale or offer for sale.
       See §13–303. An example may be a deceptive statement appearing on a
       manufacturer’s packaging that is targeted to consumers. Under such
       circumstances, the CPA may provide a claim against the manufacturer because
       the statements were made in the sale or offer for sale of the consumer goods.
       For other examples see State v. Cottman Transmissions, 86 Md. App. 714, 587
A.2d 1190 (1991) (permitting CPA action against franchiser who directed
       franchisee to engage in deceptive practices) . . . .

Id. at 541. Continuing, the Court explained that there was no evidence or dispute that the

manufacturers did not sell or advertise to the plaintiffs, nor did they exert any influence over

the sale or were otherwise involved. Id. at 542. The Court then cited cases where plaintiffs

were allowed to proceed when the defendants had been accused of indirectly violating a

statute. The Court differentiated between those cases, reasoning that the statutes involved

all provided that the acts could be performed indirectly in order to subject one to liability.8

Concluding that the statute at issue did not permit indirect misrepresentations to be used to

create liability, the Court declined to hold the manufacturers liable. Id. at 544.




       8
          The Court stated “the consumer’s cause of action was allowed to proceed only
because specific statutory language made the manufacturer’s alleged misrepresentation
indirectly a part of the sale to the consumer.” Morris, 340 Md. at 542. It then cited two
cases. In Jones v. Sportelli, 166 N.J.Super. 383, 390 (1979), the court applied a statute which
defined sale as “any ‘attempt directly or indirectly to sell.’” The court in that case found a
doctor liable for selling medicine to a customer under the statute even though he did not
personally make the sale, but the patient was indirectly charged for the medicine. Id. In
Kociemba v. G.D. Searle & Co., 680 F. Supp. 1293, 1305 (D. Minn.1988), a federal court
found that a Minnesota statute, worded similarly to the one in Jones, permitted a case to
proceed against a defendant when it was alleged he indirectly sold medicine to a patient
because the statute covered “‘direct and indirect’ outreaches to the public.’” Id.

                                             - 32 -
       Appellants contend that not only would Ms. Mathews’ conversations with appellants

regarding the Bridge Loan Program qualify as advertisements pursuant to the SMLL, but also

that the brochures distributed by her company would qualify as well. As was explained

above, Ms. Mathews was not a lender and not subject to the SMLL. However, the statute

provides that a lender may not indirectly advertise. PNC could be held liable if it could be

shown that, through some arrangement, Ms. Matthews actively advertised on behalf of PNC.

Appellants contend that a five-step non-contingent Bridge Loan Program was advertised

described as a “Buy-First-Sell-Later” process. Additionally, there appears to be no dispute

that a non-contingent Bridge Loan does not exist at any of the banks involved. It is a

question of fact whether there were any acts that could satisfy the advertisement requirement

of Com. Law §12-403. Considering the text of the statute and the context of the SMLL as

a whole, the prohibition against false advertising applies to dissemination of information to

the public and could include personalized “sales pitches” made by realtors. Accordingly, the

circuit court erred in granting summary judgment as to the SMLL claim as to PNC.

3. Did the circuit court err in denying class certification?

       Appellants filed their complaint as a class action and sought certification for the

following class:

       •      Maryland residents;
       •      retained The Creig Northrop Team, P.C. to represent them in the
              purchase of a primary residence (“new home”) and the sale of an
              existing home (“old home”) between January 1, 2004 and January 1,
              2009;
       •      received financing for the purchase of their new homes consisting of

                                            - 33 -
              (1) a primary purchase money mortgage originated, processed, or
              funded through Prosperity Mortgage and (2) a home equity line of
              credit on the old home (“HELOC”) through National City;
       •      Michelle Mathews originated, processed, or funded their primary
              purchase money mortgage;
       •      Suzanne Scales Windesheim originated, processed, or funded the
              HELOC;
       •      Prosperity Mortgage’s records concerning the primary mortgage on the
              new home reference rental income from the old home as income or an
              asset of the borrower; and
       •      specifically excluded are Brett and Hope Ripkin, whose claims were
              resolved in the [Ripkin] case.

       Following a hearing, the circuit court denied appellants class certification, finding that

the proposed class was not numerous enough to warrant certification. On appeal, appellants

argue that the circuit court erred in its conclusion and that the court improperly calculated the

class size as the number of transactions instead of the number of persons. In contrast,

appellees contend that appellants’ estimate was speculative and accordingly, the circuit court

did not err in denying class certification.

       This Court has explained that the purposes of class actions are “to overcome the

impracticalities of overtly cumbersome joinder requirements,” and to “promote the objectives

of judicial economy and access to the legal system, particularly for persons with small

individual claims.” Christensen v. Philip Morris USA Inc., 162 Md. App. 616, 640 (2005)

(quoting Kirkpatrick v. Gilchrist, 56 Md. App. 242, 249 (1983) and Philip Morris, Inc. v.

Angeletti, 358 Md. at 732, 752 (2000)). In order for an action to warrant class certification,

it must meet the statutory requirements enumerated in Maryland Rule 2-231(a).

       (a) Prerequisites to a [c]lass [a]ction. One or more members of a class may

                                              - 34 -
       sue or be sued as representative parties on behalf of all only if (1) the class is
       so numerous that joinder of all members is impracticable, (2) there are
       questions of law or fact common to the class, (3) the claims or defenses of the
       representative parties are typical of the claims or defenses of the class, and (4)
       the representative parties will fairly and adequately protect the interests of the
       class.

       In its order denying class certification, the court found that appellants had met all of

the prerequisites except for numerosity. The court explained that the estimated number of

transactions was not so numerous that joinder was impracticable and that the method

appellants employed to reach their estimate was not sufficient.

       In Philip Morris, Inc. v. Angeletti, 358 Md. at 732, 752 (2000), the plaintiffs filed a

class action against Phillip Morris and other tobacco companies for injuries suffered by using

tobacco products. They filed a Md. Rule 2-231 motion for class certification, seeking to

certify a class that included all Maryland residents who either personally suffered injuries

from conditions caused by smoking or became nicotine dependent after using products sold

by the defendants. Id. at 700. The court granted their motion and denied the defendants’

motion for reconsideration of class. Id. at 703. The defendants filed a petition for writ of

mandamus and/or writ of prohibition with the Court of Appeals, requesting it to order the

circuit court to decertify the classes. Id. The Court granted certiorari. The Court considered

cases from the United States Supreme Court as well as federal circuit and district courts. Id.

at 725-26. While the party moving for class certification has the burden of establishing that

the requirements are met, a court should accept the moving party’s allegations as true. Id.

at 726. The Court explained, “[w]hether numerosity is met depends on a court’s practical

                                             - 35 -
judgment, given the facts of a particular case.” Id. at 732. The plaintiffs did not have an

exact number of the proposed class size, but did provide a good faith estimate that it would

be at least ten thousand. Id. at 732-33. The Court noted that there were only four class

representatives in the lawsuit, but accepted the plaintiffs’ claim that the litigation would

impact possibly hundreds of thousands of Maryland residents. Id. at 733. The Court

concluded that the numerosity requirement had been met. Id.

       Maryland Rule 2-231 uses the same language as Federal Rule 239 , and accordingly,

Maryland courts rely on federal cases interpreting Rule 23. See Jackson v. State, 340 Md.
705, 716 (1995). Appellants cite Mitchell-Tracey v. United Gen. Title Ins. Co., 237 F.R.D.
551, 556 (D. Md. 2006) in support of their argument that a proposed class of at least forty

is sufficient to meet the number requirement. In that case, the plaintiffs sued the defendant

insurance companies for engaging in illegal practices intended to “cheat consumers” with



       9
         (a) Prerequisites. One or more members of a class may sue or be sued as
representative parties on behalf of all members only if:

              (1) the class is so numerous that joinder of all members is
              impracticable;

              (2) there are questions of law or fact common to the class;

              (3) the claims or defenses of the representative parties are typical of the
              claims or defenses of the class; and

              (4) the representative parties will fairly and adequately protect the
              interests of the class.

Federal Rules of Civil Procedure, Rule 23.

                                             - 36 -
respect to title insurance acquired during the process of obtaining a mortgage or refinancing

their homes. Id. at 553. The plaintiffs filed a Fed. Rule 23 motion for class certification.

Id. at 553. In considering the numerosity requirement, the court noted that “[c]ourts have

found classes of as few as forty members sufficiently large to make joinder impracticable.”

Id. at 556. The U.S. District Court found that the first requirement was met, explaining:

       Although [p]laintiffs have not provided the precise number of members in the
       potential classes, [p]laintiffs assert that based on the level of activity that
       occurred in the mortgage industry between 2002 and 2005, the number of
       Maryland borrowers potentially eligible for the reissue rate is considerable;
       accordingly, [p]laintiffs estimate the number most certainly would exceed the
       40 members generally accepted to be sufficiently large to make joinder
       impracticable.

Id.

       Appellants also rely on Hoving v. Lawyers Title Ins. Co., 256 F.R.D. 555 (E.D. Mich.

2009), in support of their argument that the court erred in counting the number of

transactions instead of the number of persons. There the plaintiff filed suit against the

defendant under a theory of unjust enrichment, alleging that the defendant had overcharged

the plaintiff for title insurance. He sought to have a multi state class certified. Id. at 558.

The U.S. District Court noted that “[w]here the exact size of the class is unknown but general

knowledge and common sense indicate that it is large, the numerosity requirement is

satisfied.” Id. at 563. It found that the plaintiff had provided enough evidence to establish

that his class size was sufficiently large to prohibit joinder. The defendant had performed

nearly 850,000 insurance transactions and at least 29% of this number could potentially



                                             - 37 -
qualify for the transactions covered by the proposed class or nearly 250,000 individuals as

the court stated. Id. The court concluded that even if only half of this number were members

of the class, the numerosity requirement had been met. Id.

       Returning to the case at bar, appellants argue that the court erred in two ways in

denying class certification: by counting the number of transactions instead of people, which

resulted in a class size of 20 to 34, and by finding that the method used to reach the estimate

was not sufficient. Our task in reviewing the court’s denial of class certification is to

determine whether “no reasonable person would take the view adopted by the [trial] court.”

Mardirossian, 184 Md. App. at 217. The court’s rationale for finding that the method of

calculating the class size was not sufficient is explained below:

       The [c]ourt finds that the [p]laintiffs have not presented sufficient evidence to
       support their estimate of the size of the class. There is no acceptable rational
       for including 2004 in the time period defining the class. Likewise, it is
       questionable if 2008 should remain in the time period. Further, simple
       extrapolation does not involve concepts of “random sampling” or statistical
       analysis that result in meaningful data. It is difficult to even characterize the
       method used by the [p]laintiffs as producing an educated guess. Also, the
       method used by the [p]laintiffs is simple math that does not take variables into
       account. The events of recent past, with the rise and fall of the real estate
       market, are not accounted for when treating each year between 2004 and 2009
       as identical in terms of business productivity. A person looking to buy or sell
       a home in 2005, 2006 and even 2007 was in for a much different experience
       than starting in 2008.[]

The court was concerned that the decision of what years to use in calculating the class size

did not appear to be a reliable estimate. The court’s concern arose from appellants’ own

statement during argument on class certification, that they “chose to add a year on each side”



                                            - 38 -
as a “buffer.” Despite the court’s concerns, it stated: “The [p]laintiffs failed to demonstrate

numerosity, however, even if their method of estimating the size of the proposed class is

acceptable under the law. The [c]ourt will not consider the year 2004 in determining the

issue of numerosity. The [c]ourt, however, will consider 2008 because, if not for any other

reason, all of the [d]efendants were employed in the positions they held during the time

period of the alleged conspiracy.” The court’s finding that the method was insufficient was

not determinative because the court accepted appellants’ method in order to determine

numerosity. The court did find that the class size was not large enough, given the insufficient

number of transactions. In finding that it would consider the number of transactions instead

of the number of individuals, the court noted:

       The [c]ourt first turns to the question of whether to consider a proposed
       member to be an individual human being or whether to consider a proposed
       class member to be the transaction. Plaintiff is correct that class members are
       usually considered as individual persons. That seems appropriate when the
       alleged behavior impacts persons in an individual manner, even if they are in
       the same family or living unit. In the instant case, however, the defining
       characteristics of the class are related to the transaction itself. The vast
       majority of the transactions that have been identified by the [p]laintiffs have
       included two persons per transactions. The harm alleged, and the damages
       sought, are the same in each transaction whether there be one, two or a
       hundred persons applying for the particular loan.

We conclude that the court did not abuse its discretion in finding that the class size consisted

of the number of loan transactions and not the number of parties to the loans. The U.S.

District Court stated in Mitchell that a class size of forty members can be sufficient to render

a class large enough to make joinder impossible. However, the court found that the class size



                                             - 39 -
would likely be between 20 and 34 transactions, and therefore, was not large enough to

warrant certification. The facts of this case differ from class actions where the harm suffered

is based upon an act directed against an individual person. Here, the act was fraud arising

out of each of the loan transactions. We agree with the circuit court that appellees’ alleged

fraud was committed in relation to each loan. It did not matter how many people were co-

borrowers for each loan, but rather that the transaction itself that was allegedly fraudulent.

Therefore, we hold that the circuit court did not abuse its discretion in denying appellant’s

class certification.

4. Did the circuit court err in striking appellants’ second amended complaint?

       Appellants filed a second amended complaint on March 14, 2013. The amended

complaint included a new Count XII against Mr. Northrop, the Northrop Team, Long &

Foster, and three new parties, Ms. Northrop, Ms. Eagan and Lakeview Title Company,

alleging violations of the Real Estate Settlements and Procedures Act (“RESPA”)10 . The new

count was based upon the alleged “sham employment” of Ms. Northrop by Lakeview.

Appellants alleged that Lakeview paid Ms. Northrop a “salary” but she provided no actual

services and the salary was in fact disguised compensation to the Northrop Team for referrals

– in essence an illegal kickback. Appellees filed a motion to strike the amended complaint

arguing that the second amended complaint was made without leave of the court, that count

XII was barred by the statute of limitations, and that appellees would be prejudiced if the



       10
            RESPA is codified in 12 U.S.C.A. Chapter 27.

                                            - 40 -
court permitted the addition of a new cause of action and three new parties at the end of

discovery. Following a hearing on the matter, the circuit court granted the motion to strike,

reasoning that permitting the amended complaint would prejudice the appellees.

       Appellants argue that the court erred because the second amended complaint was

“timely and appropriate.” Appellees respond that the court did not strike the amended

complaint on the grounds of timeliness and therefore the argument is baseless. We agree

with appellees. The court indicated that prejudice to appellees and the jury was the basis of

its ruling. Appellants are not challenging the court’s prejudice determination, which was the

basis of its denial. Accordingly, because appellants’ argument was not the basis of the circuit

court’s ruling, we decline to review the grant of the motion to strike the second amended

complaint.

5. Did the circuit court err in granting a protective order regarding documents of Ms.
Northrop’s employment with Lakeview?

       During discovery, appellants served a subpoena with a notice of deposition duces

tecum on Lakeview. At this time in the litigation, Lakeview was not a party to the case and

neither was Ms. Northrop. The subpoena sought in relevant part:

             Request No. 6: All documents concerning the payment of
       compensation or remuneration of any sort by Lakeview Title Company, Inc.
       to Wells Fargo, Prosperity Mortgage, Long & Foster, Creig Northrop, or the
       Northrop Team, including any payment to Carla Northrop.

              Request No. 7: All documents concerning any agreements and
       contracts concerning the payment of compensation or remuneration of any sort
       by Lakeview Title [C]ompany, Inc. [t]o any of the following: Prosperity
       Mortgage, Wells Fargo, National City, Michelle Mathews, Suzanne

                                            - 41 -
       Windesheim, Creig Northrop, The Northrop Team, Long & Foster and Carla
       Northrop.

The Realtor appellees filed a motion for a protective order, requesting that the court prohibit

the disclosure of the above requested information that was not related to appellants’ loan

transactions. They argued that the requested information was overly broad and that because

Lakeview was not a party or mentioned in appellants’ complaint, the information was

unrelated to appellants’ claims. Pursuant to an order from the court, Lakeview submitted the

requested documents to the circuit court and the court performed an in camera review.

Following the in camera review, the court granted the motion for protective order and

quashed the subpoena. The court found that because neither Lakeview nor Ms. Northrop

were parties to the action and none of the documents related to transactions involving any of

appellants, that the documents were not responsive to the issues of appellants lawsuit.

       On appeal, appellants contend that Ms. Northrop provided testimony, approximately

nine months after the grant of the protection order, that rendered the compensation records

relevant. They maintain that based on the later testimony, the circuit court’s grant of the

protective order was an abuse of discretion because the documents were relevant. The

Realtor appellees respond that the court’s ruling was not an abuse of discretion because at

the time Lakeview and Ms. Northrop were not parties to the action and the documents were

not related to any claim.

       Maryland Rule 2-403 governs protective orders.

       (a) Motion. On motion of a party, a person from whom discovery is sought,

                                            - 42 -
       or a person named or depicted in an item sought to be discovered, and for good
       cause shown, the court may enter any order that justice requires to protect a
       party or person from annoyance, embarrassment, oppression, or undue burden
       or expense, including one or more of the following: (1) that the discovery not
       be had . . . .

When a party requests a protective order, it is within the purview of the circuit court to first

examine the documents in camera, in order to determine whether to grant the order. See

Bond v. Slavin, 157 Md. App. 340, 360 n.31 (2004) (“If the party against whom discovery

is sought makes a timely motion for a protective order, the court can examine the relevant

documents or information in camera before determining whether a restraining order should

issue.”).

       In Tanis v. Croker, 110 Md. App. 559 (1996), the plaintiff and defendant had

previously been married to one another. Id. at 566. Upon divorce, the court entered a child

support order regarding the parties two children. Id. at 567. Several years later, the plaintiff

sought that the child support be modified. Id. During the proceedings, the plaintiff requested

that the defendant produce unredacted income tax returns for several years, information

regarding a home mortgage he had applied for and information regarding the sale of his

home. Id. at 572. The defendant filed a motion for a protective order, arguing that he had

provided the plaintiff with his W2’s which contained the same information as the income tax

returns and that some of the information from his mortgage and home sale documents could

be used against him in another pending litigation between the two. Id. at 573. The court

granted the defendant’s motion and the plaintiff appealed.



                                             - 43 -
       We explained that a “trial court [does] not abuse its discretion when it grant[s a

protective order] motion as long as good cause was shown and the order was issued to protect

appellee from annoyance, embarrassment, oppression or undue burden or expense.” Id. at

574. We then turned to federal decisions construing Federal Rule of Civil Procedure 26 11

because Md. Rule 2-403(a) was modeled after that Rule. We noted that the party seeking the

protective order had the burden to demonstrate that there would be some harm if the motion

was denied. Id. We concluded that the defendant did not meet his burden of establishing that

he would suffer oppression or an undue burden and accordingly, the court erred in granting

the motion.

       Returning to the instant case, the circumstances differ from those presented in Tanis

because the party from which the documents were sought was not a party to the action.

Additionally, the information sought was regarding another non-party.               The Realtor



       11
               (1) In General. A party or any person from whom discovery is
              sought may move for a protective order in the court where the
              action is pending–or as an alternative on matters relating to a
              deposition, in the court for the district where the deposition will
              be taken. The motion must include a certification that the
              movant has in good faith conferred or attempted to confer with
              other affected parties in an effort to resolve the dispute without
              court action. The court may, for good cause, issue an order to
              protect a party or person from annoyance, embarrassment,
              oppression, or undue burden or expense, including one or more
              of the following:

                     (A) forbidding the disclosure or discovery; . . .

Fed. R. Civ. P. 26 (c)(1).

                                            - 44 -
Appellees argued, and the circuit court agreed, that because the documents sought were not

related to a party to the action or related to any of the causes of action asserted in appellants’

complaint, that the documents were not relevant. Before this Court, appellants contention

that the court abused its discretion rests on events that occurred after the motion for

protective order. More than one year after the original request for documents from Lakeview

and more than six months after the court’s grant of the protective order, appellants attempted

to add claims against Lakeview and Ms. Northrop in their second amended complaint. They

argue that based on Ms. Northrop’s subsequent testimony, in which she allegedly

contradicted statements made at the time the protective order was at issue, they can establish

error on the court’s part. We are not persuaded. When the court granted the motion, it could

not have known that appellants would attempt to amend the complaint to add causes of action

that were relevant to the documents. It’s true that the documents were related to appellants’

subsequently filed RESPA claims, but when appellants made the discovery request, the

documents were not relevant. The court found that because Lakeview and Ms. Northrop

were not parties to the action, and the information requested was not related to any of the

eleven counts alleged, that the order should be granted. We conclude that the circuit court

did not abuse its discretion in granting the motion for protective order.




                                              - 45 -
JUDGMENTS OF THE CIRCUIT COURT
FOR HOWARD COUNTY ARE AFFIRMED
IN PART AND REVERSED IN PART.
SUMMARY JUDGMENT AS TO COUNTS I
THROUGH IX AND XI IS REVERSED.
SUMMARY JUDGMENT AS TO COUNT X
AGAINST MS. WINDESHEIM AND PNC IS
REVERSED. ALL OTHER JUDGMENTS
AFFIRMED. COSTS TO BE SPLIT AMONG
THE PARTIES.




- 46 -